Silverman and Bloom, JJ.,
dissent in part in a memorandum by Bloom, J., as follows: Our sole point of difference with the majority is the duration of the restrictive covenant governing Kessler’s solicitation of the plaintiff’s "old” customers, i.e., those customers serviced by him prior to October 10, 1972, the date of the sale. We would limit it to August 1, 1980. We do not dispute the statement of the law as set forth in the majority memorandum. However, in this case the agreement to sell, which was executed on May 19, 1972, contained the following provision in a supplement: "7. Non-competition undertakings and employment agreement [section 11.10] A. The following stockholder is to execute non-competition undertakings upon the terms *513indicated: Irving Kessler to undertake that he will not, either as owner, partner, officer, employee, agent, consultant manager, lessee or lessor or in any other capacity, directly or indirectly (a) for a period of 5 years after the Closing Date carry on or engage in New York or Connecticut (or such other state where the Corporations are conducting business on the Closing Date) in any business competitive with any business carried on by the Corporations on the Closing date”. In conformance therewith Kessler, on October 10, 1972, the date the sale was consummated, executed a covenant not to compete which read, in part, as follows: "to: International Telephone and Telegraph Corporation The undersigned Stockholder of Mohawk Maintenance Co., Inc., ('Mohawk’) undertakes that he will not, either as owner, partner, officer, employee, agent, consultant manager, lessee or lessor or in any other capacity, directly or indirectly (a) for a period of 5 years after the date hereof carry on or engage in New York or Connecticut or such other state where Mohawk or Mala Services Inc., ('Mala’) are conducting business on the date hereof in any business competitive with any business carried on by Mohawk or Mala on the date hereof’. Inasmuch as the parties, by express treaty, limited the duration of the restriction to a period of five years, we would not see any reason to expand it to August 1, 1980, were it not for the provision in the employment agreement which restricts Kessler from competing with plaintiff for a period of 24 months after termination of that agreement. That period expires August 1, 1980. Accordingly, we would amend the order and intermediate judgment to provide that Kessler shall be free to service both "new” and "old” customers on and after August 1, 1980.